His Honor, JOHN ST. PAUL,
rendered the opinion and decree of'the Court, as follows:
This case involves only a question of fact. Plaintiff claims the value of sundry lots of flower-bulbs (valley pips) placed in cold storage with defendant and found damaged when withdrawn.
The evidence is conflicting. Plaintiff’s witnesses state that the bulbs were received from Europe in good condition, were properly prepared for storing by being mois- • tened, and when withdrawn had sprouted and been refrozen; that an attempt to grow them failed.
*374Opinion and decree May 8th, 1916,
Defendant’s witnesses state that the bulbs were not injured at all, had not sprouted in cold storage and when planted developed perfectly; and, rather inconsistently, that they had not been properly moistened for cold storage. That the temperature of their cold storage plant never arose above freezing.
It is shown, however, that the bulbs were removed from the room in which they were first stored to another room in which they were afterwards kept, and that the occasion of this removal was that extensive repairs were be: ing made at defendant’s plant.
We'find, as the District Judge found, that as a fact the bulbs whilst in cold storage did germinate and sprout, and we need go no further in seeking the cause than the fact that the repairs were made in August and September, that is to say at the height of the Summer heat. So' that when the need for refrigerating was greatest, the plant was least able to supply it.
It is therefore ordered that the judgment appealed from be affirmed.
Judgment affirmed.